Citation Nr: 0530186	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO decision which 
reopened and denied service connection for a left eye 
disorder.  In February 2005, the veteran testified at a 
Travel Board hearing at the RO.  

The Board observes that although the March 2003 RO decision 
denied service connection on a de novo basis, service 
connection for such disorder was previously denied, including 
in a final July 2000 RO decision.  Therefore, the Board must 
address whether the veteran has submitted new and material 
evidence to reopen his claim for service connection for a 
left eye disorder.  Barnett v. Brown, 83 V.3d 1380 (Fed. Cir. 
1996).  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for a left eye disorder in July 2000, and 
the veteran did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, and which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 2000 RO decision that denied service connection 
for an eye disorder is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for a left eye disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases will be 
presumed if they are manifest to a compensable degree within 
the first year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

As applicable to the present case, the term "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
[The Board notes that the definition of "new and material 
evidence" was recently changed, but the latest definition 
only applies to applications to reopen a finally decided 
claim received by the VA on or after August 29, 2001; thus 
this recent change does not apply to the instant case.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 38 C.F.R. 
§ 3.156(a) (2004).]  

The RO initially denied service connection for a left eye 
disorder in July 1969.  Applications to reopen his claims 
were denied in January 1985, July 1985, and most recently in 
July 2000.  Those decisions were not appealed and are 
considered final.  

The evidence considered at the time of the July 2000 RO 
decision included available service personnel records for the 
veteran's May 1966 to May 1968 service.  Such records 
indicate that he engaged in combat and received citations 
including the Combat Infantry Badge, the Bronze Star Medal, 
and the Purple Heart Medal.  

The veteran's service medical records indicate that on a 
medical history form at the time of a May 1966 induction 
examination, he checked that he did not have eye trouble.  
The May 1966 objective induction examination report included 
a notation that the veteran's eyes were normal.  It was also 
noted that the veteran had 20/20 near and distant vision in 
both eyes without correction.  A July 1966 entry noted that 
the veteran was hit in the eye with an elbow.  It was not 
reported whether the veteran's left or right eye was injured.  
The assessment was slight conjunctival bleeding.  A November 
1967 entry noted that the veteran had conjunctivitis of the 
left eye and that he was given ointment.  Another November 
1967 entry indicated that the veteran was hospitalized 
several days earlier for corneal abrasions of the left eye.  
It was noted that he had 20/20 vision in the left eye and 
that it was still 2+ injected with no discharge.  As to an 
impression, it was noted that the veteran was doing okay, and 
that he was given Neodecadron.  A December 1967 entry 
indicated that the veteran had 20/15 vision in the left eye 
and that there was no injection.  

On a medical history form at the time of the April 1968 
separation examination, the veteran checked that he had eye 
trouble.  The reviewing examiner did not refer to any eye 
disorders.  The April 1968 objective separation examination 
report included a notation that the veteran's eyes were 
normal.  It was also noted that the veteran had 20/20 near 
and distant vision in both eyes without correction.  

A post-service April 1969 VA examination report noted that 
the veteran reported that he suffered a burn injury to his 
left eye in November 1967 following an explosion.  As to a 
diagnosis, the examiner indicated that no sequelae of a burn 
of the left eye were found.  

On a medical history form at the time of a November 1979 
examination, apparently for Reserve purposes, the veteran 
checked that he had eye trouble.  The reviewing examiner did 
not refer to eye problems.  The November 1979 objective 
examination report included a notation that the veteran's 
eyes were normal and that he had 20/20 near and distant 
vision in both eyes without correction.  

Subsequent post-service VA treatment records referred to 
treatment for left eye complaints.  A September 1984 VA 
treatment entry noted that the veteran reported that he was 
partially blind in the left eye.  He stated that he felt like 
a light was shining in it.  Another September 1984 entry 
noted that the veteran suffered a left eye injury in 1967 and 
that he reported that he was partially blind since that time.  
There was a notation as to a normal left eye.  A January 1985 
entry noted that the veteran suffered an injury to the left 
eye in Vietnam.  He reported that he had headaches and pains 
in the left eye as well as bright flashes for many years.  
The impression was normal examination and borderline large 
cup-to-disk ratio in both eyes.  

The evidence received since the July 2000 RO decision 
includes private and additional VA treatment records.  These 
records contain evidence of treatment for variously diagnosed 
left eye problems, including recent treatment for such 
disorders.  

An April 2000 VA treatment entry, which was not of record at 
the time of the July 2000 RO decision, noted that the veteran 
reported that ever since an injury in Vietnam in 1967, he had 
noted a flash of light in the left eye.  He reported that it 
would occur every time he blinked and that he could not 
localize it.  The assessment was presbyopia, photopsias since 
1967, and glaucoma, suspected, based on cup-to-disk ratio and 
asymmetrical intraocular pressure and history.  An October 
2000 VA treatment indicated a past medical history which 
included glaucoma, a history of a head injury in Vietnam, and 
a left eye injury secondary to the head injury.  The current 
assessment did not refer to a left eye disorder.  February 
2001, June 2001, and August 2001 entries indicated that the 
veteran had a history of a head injury during the war 
(concussion) and a left eye injury.  It was noted that he 
reported that he lost half of his vision.  The assessments 
did not refer to a left eye disorder.  

A March 2001 VA eye evaluation report related an assessment 
of glaucoma, suspected, and history of flashes for thirty 
years, stable.  A May 2002 eye evaluation report indicated an 
assessment which included refractive errors; glaucoma, 
suspected; and cataracts, both eyes, monitor.  A November 
2002 eye evaluation report noted an assessment that included 
guttata in both eyes, cataracts in both eyes, and increased 
optic nerve head cupping with increased optic nerve head size 
in both eyes.  A November 2003 treatment entry noted that the 
veteran reported that he had been seeing light in his left 
eye for thirty years and that it really bothered him.  It was 
noted that there was no ocular cause and that imaging would 
be ordered to rule out other possible causes.  

The Board observes that the evidence received since the July 
2000 decision includes current diagnoses of left eye 
problems.  Significantly, there was no post-service actual 
diagnosis of a left eye problem in the evidence available at 
the time of the July 2000 RO decision.  For example, although 
the September 1984 and January 1985 VA treatment entries, 
noted above, did refer to a left eye injury during service 
and complaints such as partial blindness and light flashes, 
an actual left eye disorder was not diagnosed at those times.  
Such records also did not indicate that any current left eye 
disorder was related to the veteran's period of service.  

The Board observes that the April 2000 VA treatment entry, 
noted above, indicated that the veteran reported that he had 
noted a flash of light in the left eye every time he blinked 
since an injury during service.  The assessment included 
presbyopia, photopsias since 1967, and glaucoma, suspected.  
A March 2001 VA treatment entry, also noted above, related an 
assessment of glaucoma, suspected, and a history of flashes 
for thirty years.  Other entries also referred to current 
diagnoses, as to the left eye, such as refractive errors, 
cataracts, and guttata.  The Board notes that the April 2000 
and March 2001 entries include diagnoses of current eye 
problems and specifically refer to an injury in service or at 
least a thirty-year history of eye problems.  Such reports 
were apparently based on a history provided by the veteran.  
However, such entries clearly raise a question as to a 
possible relationship between a current left eye problem and 
the veteran's period of service.  That evidence will be 
considered credible for the purpose of determining whether 
new and material evidence has been submitted.  

Therefore, the Board finds that the evidence received since 
the July 2000 RO decision includes some evidence which is 
new, since it is not cumulative or redundant, and some of 
such new evidence is also material, since it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board concludes that new and material evidence has been 
submitted since the July 2000 RO decision, and thus the claim 
for service connection for a left eye disorder is reopened.  
This does not mean service connection for a left eye disorder 
is granted.  Rather, additional development of evidence will 
be undertaken (see the below remand) before the issue of 
service connection for a left eye disorder is addressed on a 
de novo basis.  Manio, supra.  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  

In any event, the Board finds it has met the duty to assist 
and notify such that consideration was appropriate of the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) indicates, generally, that four 
elements are required for proper VCAA notice:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues decided on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claims.  Moreover, in a December 
2002 letter, a May 2004 statement of the case, and at the 
February 2005 Board hearing, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a left eye disorder.  The discussions 
in the rating decision, the statement of the case, and the 
February 2005 Board hearing, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

The claim for service connection for a left eye disorder is 
reopened, and to this extent only, the benefit sought on 
appeal is granted.  


REMAND

As the Board has determined that the previously denied claim 
for service connection for a left eye disorder, has been 
reopened by new and material evidence, the claim must be 
reviewed on a de novo basis.  Manio, supra.  

As to the merits of the reopened claim for service connection 
for a left eye disorder, there is a further VA duty to assist 
the veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As noted above, the veteran's service medical records 
indicate that in July 1966, he reported that was hit in the 
eye with an elbow.  It was not indicated whether the 
veteran's left or right eye was injured.  The assessment was 
slight conjunctival bleeding.  A November 1967 entry noted 
that the veteran had conjunctivitis of the left eye and that 
he was given ointment.  Another November 1967 entry indicated 
that the veteran was hospitalized several days earlier for 
corneal abrasions of the left eye.  It was noted that he had 
20/20 vision in the left eye and that it was still 2+ 
injected with no discharge.  As to an impression, it was 
noted that the veteran was doing okay, and that he was given 
Neodecadron.  A December 1967 entry indicated that the 
veteran had 20/15 vision in the left eye and that there was 
no injection.  On a medical history form at the time of the 
April 1968 separation examination, the veteran checked that 
he had eye trouble.  The reviewing examiner did not refer to 
any eye disorders.  The April 1968 objective separation 
examination report included a notation that the veteran's 
eyes were normal.  It was also noted that the veteran had 
20/20 near and distant vision in both eyes without 
correction.  

A post-service April 1969 VA examination report noted that 
the veteran reported that he suffered a burn injury to his 
left eye in November 1967 following an explosion.  As to a 
diagnosis, the examiner indicated that no sequelae of a burn 
of the left eye were found.  

Subsequent post-service private and VA treatment records show 
treatment for left eye complaints.  A September 1984 entry 
noted that the veteran suffered a left eye injury in 1967 and 
that he reported that he was partially blind since that time.  
There was a notation as to a normal left eye.  A January 1985 
entry noted that the veteran suffered an injury to the left 
eye in Vietnam.  He reported that he had headaches and pains 
in the left eye as well as bright flashes for many years.  
The impression was normal examination and borderline large 
cup-to-disk ratio in both eyes.  

An April 2000 VA treatment entry noted that the veteran 
reported that ever since an injury in Vietnam in 1967, he had 
noted a flash of light in the left eye.  He reported that it 
would occur every time he blinked and that he could not 
localize it.  The assessment was presbyopia, photopsias since 
1967, and glaucoma, suspected, based on cup-to-disk ratio and 
asymmetrical intraocular pressure and history.  A March 2001 
VA eye evaluation report related an assessment of glaucoma, 
suspected, and history of flashes for thirty years, stable.  
A May 2002 eye evaluation report indicated an assessment 
which included refractive errors; glaucoma, suspected; and 
cataracts, both eyes, monitor.  A November 2002 eye 
evaluation report noted an assessment that included guttata 
in both eyes, cataracts in both eyes, and increased optic 
nerve head cupping with increased optic nerve head size in 
both eyes.  

The Board notes that the veteran has not been afforded a VA 
examination with an etiological opinion as to his claim for 
service connection for a left eye disorder.  

Additionally, in a November 2002 statement, the veteran 
reported that he had received treatment for his left eye 
problems at Kaiser Permanente in Harbor City, California and 
at the West Los Angeles, California VA Medical Center.  
Additionally, in an October 2003 statement, the veteran 
reported that he had received treatment at the same 
facilities from January 2003 to the present.  Also, in 
September 2004, the veteran's representative reported that he 
had received treatment at the West Los Angeles, California VA 
Medical Center from December 2002 to the present.  

The Board observes that recent records from Kaiser Permanente 
are not of record.  The only reports of record from such 
facility are dated in August 2002.  

Further, there is only one November 2003 VA treatment entry 
of record from the West Los Angeles, California VA Medical 
Center and no other records subsequent to December 2002.  As 
additional VA records may be available, the Board is of the 
view that any such records should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes obtaining 
any additional pertinent treatment records and providing him 
with a VA examination with an etiological opinion.  Id.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Obtain copies of the veteran's 
reported treatment for left eye problems 
since his separation from service, which 
are not already in the claims folder, 
from Kaiser Permanente.  

2.  Obtain copies of all the veteran's VA 
medical records concerning left eye 
problems and dated from December 2002 to 
the present, from the West Los Angeles, 
California VA Medical Center.  

3.  Ask the veteran to identify any other 
post-service VA and non-VA medical 
providers who have examined or treated 
him for left eye problems, that the VA 
does not have.  Then obtain copies of the 
related medical records which are not 
already in the claims folder.  

4.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed left eye disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
diagnose all current left eye disorders.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any 
currently diagnosed left eye disorders, 
including any relationship with the 
veteran's period of service from May 1966 
to May 1968.  

5.  Thereafter, review the veteran's claim 
for service connection for a left eye 
disorder (on a de novo basis).  If the 
claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


